ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_04_FR.txt. 83

OPINION INDIVIDUELLE DE M. AMMOUN, VICE-PRÉSIDENT

Tout en souscrivant à l’avis auquel la Cour est arrivée, je me vois tenu de
traiter dans ma présente opinion de certaines questions qu’elle n’a pas
abordées, et de certaines autres qui exigent de plus amples développements,
ou qui ont reçu une solution ou un traitement auxquels je ne puis me rallier.

*

La Cour a considéré avec raison que des liens juridiques existaient, au
moment de la colonisation espagnole, entre le Maroc et le Sahara occidental.

Mais c’est sans raisons suffisamment convaincantes qu’elle minimise la
nature de ces liens en soutenant qu’ils consistaient en une allégeance de la
population saharienne au Sultan du Maroc. Allégeance politique au Sultan
disent oppurtunément les paragraphes 95, 107, 129.

Je développerai longuement les objections que soulève cette thèse. Pour le
moment je voudrais préciser la notion d’allégeance au souverain marocain
pour en déterminer la portée exacte.

* *

En elle-même, lallégeance au souverain est de caractère politique et
constitutionnel, comme dans certains pays qui étaient soumis à une féodalité
militaire. Au surplus, au temps de la colonisation espagnole, c’est-à-dire vers
la fin du XIX¢ siècle, le Sultan réunissait en sa personne les pouvoirs législatif
et exécutif, auxquels s’ajoutait le pouvoir spirituel. Il les exerçait par des
dahirs. Ces dahirs étaient délivrés, fait significatif, sous la seule signature du
Sultan.

N'est-ce pas à dire que le Sultan en ce temps-là personnifiait l'Etat dont il
exerçait tous les pouvoirs ? Aussi l’allégeance ay Sultan, ou souverain,
équivalait-elle à l’allégeance à l'Etat. Et c’est reconnaître en conséquence que |
les liens juridiques du Maroc avec le Sahara occidental reconnus par la Cour
se traduisent par des liens politiques, voire des liens de souveraineté.

*
* *

Cependant nous devons nous rendre compte que ces liens, qui sont de
caractére politique, doivent étre considérés comme tels directement et sans le
détour emprunté par I’avis, celui de l’allégeance au Sultan.

75
84 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Cela résulte, sur le plan international, des actes internationaux — traités et
déclarations unilatérales des gouvernements étrangers — et, dans le domaine
interne, des actes de l’autorité marocaine.

*

It faut débarrasser tout d’abord le terrain de la discussion de la thèse selon
laquelle le Sahara occidental n’était pas terra nullius, non pas parce qu’il avait
des liens juridiques avec le Maroc et la Mauritanie, mais parce que les tribus
y habitant étaient politiquement organisées et ont signé des accords avec
l'Espagne (accords d’Idjil). ,

Je ne m’arréte pas à la discussion de la valeur juridique de ces accords qui
ont été signés par des particuliers non munis, antérieurement à la signature,
de pouvoirs délivrés par l’Etat espagnol.

A les supposer juridiquement valables, on ne pouvait en conclure que le
Sahara occidental, étant maître de ses destinées, n’avait pas de liens juri-
diques avec le Maroc et la Mauritanie. Car la faculté de signer des accords
n’est pas incompatible avec l’existence d’une autorité superposée à l’autorité
locale. |

En tout cas, si le Sahara occidental s’est trouvé coupé de tout pouvoir
politique extérieur, il semble bien que cela soit l'effet de la colonisation.

Telle a été généralement la politique du colonialisme: elle a laissé dépérir les
langues, les littératures et les civilisations locales ou régionales, dont la
civilisation arabe dans les pays du Maghreb, aux sources philosophiques et
scientifiques de laquelle a puisé l’Europe du Moyen Age jusqu'aux débuts de
la Renaissance.

Dans une seconde étape, les colonisateurs ont œuvré en vue de gagner les
peuples colonisés à leur propre civilisation pour se les mieux attacher.

Dans le Sahara occidental, cette politique envahissante n’a cependant pas
supprimé tous liens avec les autres Arabes. Des rapports ont subsisté depuis la
conquête musulmane et sous les dynasties maghrébines successives jusqu’à la
dynastie alaouite régnante.

Si telle est bien l’explication de l’origine d'une certaine vie aufonome des
populations tribales du Sahara occidental, on peut penser de même que les
tendances séparatistes actuelles que signale le conseil de l'Espagne (audience
du 22 juillet 1975, matin), à savoir le document envoyé par la djemaa au chef
de l'Etat espagnol le 23 mars 1973 et les déclarations faites par certains
groupes locaux sont, elles aussi, le résultat d'une présence étrangère. Nous
verrons au surplus (infra, p. 101) pourquoi Espagne tient tellement au réfé-
rendum.

M. Benjelloun, procureur général de la Cour suprême du Maroc et bien au
fait de la géographie et de l’histoire de son pays, a réfuté ladite thèse dans un
savant expose; il a fait justice de l'argumentation tendant à nier les rapports
nautrels et humains et, en définitive, les liens juridiques qui font de la partie
nord du Sahara occidental un territoire relevant de l'Empire du Maroc. Et le

76
85 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

procureur général de conclure, à bon escient, que, entre les Sahraoui et leurs
compatriotes marocains, existe ce qui fait d’eux une même nation, à savoir:

« le passé commun qu’ils ont forgé, les luttes menées de concert, le même
idéal partagé, une culture bâtie sur un effort concerté et une volonté
permanente, une détermination réelle à vivre ensemble » (audience du
30 juin 1975).

La thèse espagnole serait en somme contredite, du point de vue du Maroc,
par un faisceau de preuves basé sur des actes diplomatiques, des considéra-
tions ethniques, des mœurs communes, une même vie sociale et culturelle, une
langue unique, une religion et des pratiques religieuses communes, des luttes
en commun, la soumission à l’autorité des sultans marocains, enfin et surtout
les. aspirations communes qui ont constitué, en somme, les liens unissant
juridiquement les éléments d’une même nation.

LA « TERRA NULLIUS »

M. Bayona-ba-Meya, premier président de la Cour supréme du Zaire, et
M. Mohammed Bedjaoui, ambassadeur d’Algérie 4 Paris, représentants
respectifs de la République du Zaire et de la République algérienne demo-
cratique et populaire, ont exprimé tous deux, à propos de la notion de terra
nullius, des vues pénétrantes qui forcent l’attention.

Quiconque est familier avec la philosophie de Zénon de Sidon eu de Citium
et de son école du Portique ne peut manquer d’être frappé par la similitude des
idées de ce philosophe et des vues de M. Bayona-ba-Meya quant aux liens
entre l'être humain et la nature, entre l’homme et le cosmos. En outre, la
spiritualité de la pensée du représentant du Zaïre fait écho à la spiritualité des
Africains bantous que nous livre dans son ouvrage intitulé Philosophie
bantouele père Placide Tempels, franciscain belge. Celui-ci y voit une « analo-
gie saisissante » avec « cette doctrine spirituelle intense qui anime et alimente
les âmes au sein de l'Eglise catholique ».

M. Bayona-ba-Meya en vient à rejeter la notion matérialiste de la terra
nullius, notion qui a abouti, à la suite de la Conférence de Berlin de 1885, au
dépeçage de l’Afrique. M. Bayona-ba-Meya y substitue un concept spiritua-
liste: le lien ancestral entre la terre, ou la « mère nature », et l’homme qui en est

77
86 SAHARA OCCIDENTAL (OP. IND: AMMOUN)

issu, qui y reste attaché, et qui doit y retourner un jour pour s’unir a ses
ascendants. Ce lien fondela propriété du sol ou, mieux encore, la souveraineté.
Ce qui revient à nier la notion même de terra nullius au sens d’une terre
susceptible d’appropriation par quelqu'un qui n’en est pas issu. C’est la
condamnation de la notion moderne, définie par Pasquale Fiore, considérant
terra nullius les territoires habités par des populations dont la civilisation, au
sens du droit public de l’Europe, est peu avancée et dont l’organisation
politique n’est pas conçue selon les normes occidentales.

On peut aller encore plus loin dans l’analyse de l’exposé du représentant
zairois pour dire que celui-ci exclut de la notion de terra nullius tout territoire
habité. Il rejoint ainsi Vattel, qui a défini la terra nullius une terre vide
d'habitants.

C’est la réponse qu’on peut faire aux congressistes de Berlin en 1885 qui ont
considéré, au cours de la flambée colonialiste du XIX® siècle et pour en
assurer le succès en éliminant les compétitions, que l’Afrique subsaharienne
est une immense terra nullius qui revient au premier occupant, alors que ce
continent est habité depuis les temps préhistoriques, que des royaumes
florissants y ont été constitués — le Ghana, le Mali, le Bournou — dont la
civilisation a survécu jusqu’à l’époque coloniale et n’a succombé que sous les
coups de la colonisation et de la traite (C.J. Recueil 1971, p. 86, opinion
individuelle). Et c’est dans la partie méridionale de ce continent et au Kenya
que les ethnologues ont découvert les restes des premiers hominiens.

Quant à M. Mohammed Bedjaoui, il distingue, avec une science consom-
mée, dans un hardi survol de l’histoire, depuis l’Antiquité jusqu'aux Temps
modernes, trois grandes époques:

1) L’Antiquité romaine, où est nullius tout territoire qui n’est pas romain.

2) L'époque des grandes découvertes des XVI: et XVII: siècles, durant
laquelle est nullius tout territoire qui n'appartient pas à un souverain
chrétien.

3) Le XIX° siècle, au cours duquel est nullius tout territoire qui n’appartient
pas à un Etat dit civilisé.

C'est, en somme, la condamnation de la notion de terra nullius dans tous les
temps, jusqu’à l’orée du XX: siècle, pour justifier la conquête et la colonisa-
tion. On sait qu’au XVI: siècle François de Vittoria s’était élevé contre la
notion de res nullius appliquée aux Indiens del’ Amérique pour les déposséder
de leurs terres. |

Cette conception de l’éminent juriste et canoniste espagnol, reprise par
Vattel au XIX° siècle, n’eut guère d’écho au congrès de Berlin en 1885. C’est
pourtant celle qui mérite d’être actuellement retenue. L’avis, après avoir

78
87 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

mentionné la grande diversité des opinions des juristes modernes, fait, au
paragraphe 80, un grand pas dans la voie tracée par Vittoria, Vattel et
MM. Bedjaoui et Bayona-ba-Meya.

LA RECONNAISSANCE PAR LA COMMUNAUTE INTERNATIONALE
DES LIENS JURIDIQUES DU MAROC AVEC LE SAHARA OCCIDENTAL

Les traités

Il faut signaler d’abord que l’avis n’a pas fait état de certains traités
pertinents, ou les a interprétés différemment de leur sens réel.

L’analyse de ces actes dénote l’existence d’une autorité marocaine étatique
ou politique s'étendant jusqu’au cap Bojador, englobant Sakiet El Hamra.

1. Il y a d’abord deux traités du XVI: siècle, cités par l’historien Romeu
(tome I). Ce sont les traités d’Alcaçovas et de Cintra entre l'Espagne et le
Portugal.

Le traité d'Alcaçovasfixe, du commun accord des deux Puissances, la limite
du Royaume de Marrakech au sud du cap Bojador.

Le traité de Cintra en fait de même de ce qu’il appelle le Royaume de Fès.

Les deux traités, dont la pertinence paraît manifeste, n’ont même pas été
mentionnés par l’avis.

Ils ne se bornent pas à faire état d’une allégeance au Sultan, mais
reconnaissent que l’autorité du Maroc s’étendait au-delà du cap Bojador.

2. Il y a aussi le traité entre le Maroc et l'Espagne du 1° mars 1767.

Ce traité, qui dispose dans l’article 18 que la souveraineté chérifienne
s'étendait au-delà de Wady Noun, c’est-à-dire plus au sud dans la région
limitrophe de Sakiet El Hamra, a soulevé une controverse entre le Maroc et
PEspagne; il a été rejeté par l’avis, la Cour n’ayant pas cru nécessaire de
trancher cette controverse sous prétexte que l’article 18 aurait été remplacé
par l’article 38 du traité hispano-marocain du 20 novembre 1861. C'était dire
que l’article 18 a été abrogé. Il ne l’a pas été cependant de façon expresse par
une disposition quelconque du traité de 1861. Il ne paraît pas non plus avoir
été abrogé tacitement par l’article 38. Cet article est venu plutôt le compléter
et le renforcer. Je reviendrai plus loin'sur l’analyse de l’article 38. En outre, la
reconnaissance de l'extension du territoire marocain par l’article 18 était
acquise et ne saurait être déniée par la suite.

79
88 SAHARA OCCIDENTAL (OP. IND: AMMOUN)

Il faut donc s’en tenir à l’article 18 du traité de 1767, que l'Espagne
interprète de façon erronée en opposant le texte espagnol du traité.

Le Maroc a soutenu, conformément à une jurisprudence constante, que,
lorsque deux textes d’un même traité ne concordent pas, c’est le texte le plus
restrictif qui doit l'emporter, en l’occurrence le texte arabe.

L’avis a mentionné cette affirmation du Maroc mais n’y a pas répondu. Il
ne pouvait pas la rejeter parce que, comme il a été rappelé, elle a pour
fondement une jurisprudence constante. Or voici ce que dit le texte arabe:

« Sa majesté impériale met en garde les habitants des Canaries contre
toute initiative d’aller pêcher sur les côtes d’Oued Noun et au-delà. Il
dégage toute responsabilité de ce qui leur arrivera de la part des Arabes
du pays auxquels il est difficile d'appliquer les décisions, eux qui n’ont
pas de résidence fixe, qui se déplacent comme ils veulent et plantent leurs
tentes où ils l’entendent... »

L'Espagne conteste le sens de ce texte, prétendant qu'il signifie que les
nomades échappent à la juridiction du Sultan, et non aux décisions qui
seraient prises à leur encontre par le Sultan.

La controverse tourne autour du terme ahkam, traduit par décisions.

Un argument péremptoire en faveur de la thèse marocaine est que le sens
que l'Espagne veut attribuer au mot ahkam, c'est-à-dire le sens de juridiction,
est toujours au singulier: hokm. Alors qu’il est au pluriel, ahkam, dans le texte
de Particle 18. En français on dit bien la juridiction du Sultan ou de l’Etat, et
non pas les juridictions. En arabe, de même, on dit hokm el Sultan ou hokm
eddaoulo au signulier, et non pas ahkam au pluriel. Ce qui veut bien dire que
ahkam dans l’article 18 ne peut avoir que le sens de décisions au pluriel.

Un second argument:

On aurait pu hésiter sur le sens que l’Espagne et le Maroc donnent au terme
ahkam indépendamment de l'argument précédent, mais l’hésitation n’aurait
été permise que si l’on prenait le terme en dehors de son contexte.

En effet, dans l’énoncé de l’article 18, une explication est donnée: c’est le
nomadisme des populations de Wady Noun et au-delà. Or, le nomadisme, qui
rend ces populations souvent insaisissables après le fait illicite qui leur est
imputé, n’exclut pas l’autorité existante sur le territoire qu’elles traversent. Le
nomadisme ne peut que rendre difficiles l’application et l’exécution des
décisions de l’autorité gouvernante qui les prononce.

Le Maroc en déduit à bon droit l'existence de l’autorité chérifienne sur
Wady Noun et au-delà dans le Sahara occidental, outre l’allégeance au
Sultan. :

3. Au surplus, le traité du 20 novembre 1861, bien loin d’affaiblir le
raisonnement du Maroc, est, comme il a été dit, de nature à le renforcer. Il
dispose en effet:

80
89 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

« Si un navire espagnol naufrageait à Oued Noun ou en tout autre
point de cette côte, le roi du Maroc emploiera tout son pouvoir pour
sauver le capitaine et l'équipage jusqu’à ce qu’ils retournent dans leur
pays, et il sera permis au consul général d’Espagne, au consul, vice-
consul, agent consulaire ou leur délégué de prendre toutes les informa-
tions ou renseignements qu’ils voudront... »

En premier lieu, si le roi du Maroc est appelé à employer son pouvoir pour
sauver l'équipage du bateau naufragé, c’est qu’il dispose d’une autorité sur les
lieux du naufrage. En outre, si une autorisation ou un permis est sollicité pour
que le consul, etc. puissent recueillir des renseignements, c’est bien parce que
le Sultan possède une autorité avec laquelle les Espagnols doivent traiter.

4. Plusieurs traités internationaux appuient le traité du 1°" mars 1767, mais
ne nous donnent pas plus d'informations au sujet de la limite à laquelle
s’étend l’autorité marocaine au-delà de Wady Noun. Ce sont notamment les
traités entre le Maroc et l'Espagne du 1¢ mars 1799, article 22; entre le Maroc
et les Etats-Unis du 16 septembre 1836, article 10; enfin les deux traités entre
le Maroc et la Grande-Bretagne, tous deux du 9 décembre 1856, en l’article 33
du premier et en l’article 12 du second.

5. Les traités susceptibles de nous éclairer sur les limites des confins du
Maroc et, partant, de nous permettre d’apprécier les liens qui ont existé entre
ce pays et le Sahara occidental, ne manquent cependant pas.

Tel, pour commencer, l’accord anglo-marocain du 13 mars 1895. La
clause I de cet accord se lit:

«Si le gouvernement achète à la compagnie susnommée les immeu-
bles, etc., sis au lieu indiqué, nul ne pourra émettre de prétention sur les
terres comprises entre l’oued Draa et le cap Bojador, appelées Tarfaya,
comme il est dit plus haut, ainsi que celles constituant leur arrière-pays,
car elles font toutes parties du territoire du Maroc. »

La Grande-Bretagne reconnaît ainsi que le territoire marocain s’étend au
cap Bojador, englobant Sakiet El Hamra.

Les représentants de l’Espagne ont mis en question le sens de ce texte. Et la
Cour a dit qu’il lui semble que, en vertu des dispositions de ce traité, la
Grande-Bretagne s’engageait à ne plus s'opposer, à l’avenir, aux prétentions

81
90 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

du Sultan sur les terres comprises entre le Draa et le cap Bojador, mais sans
pour autant reconnaître la souveraineté marocaine préexistante sur.ces terres.

La Cour n’affirme pas. Elle dit que cela « lui semble » être ainsi, pour en
arriver à écarter le traité sur le texte clair duquel le Maroc s'appuie. Comment
cela lui a-t-il semblé ainsi à défaut d’une prémisse quelconque?

Au surplus, aux termes d’une jurisprudence constante, un texte clair n’est
pas à interpréter.

Et là où paraît le défaut de l’armure, c’est lorsque l'Espagne soutient que
l'accord ne peut lui être opposé, res inter alios acta; comme s’il s’agissait d’un
simple accord bilatéral et non d’un des éléments de la reconnaissance par la
communauté internationale des frontières d’un pays.

Que l’on n’ait pas, d’autre part, reconnu dans le texte de l’accord le pur
style anglais signifiait-il que dans un accord bilatéral la collaboration des
deux parties à la rédaction de Faccord n’est pas à considérer?

On voit combien sont inconsistants les arguments auxquels l'Espagne a eu
recours pour rejeter le texte clair du traité de 1895.

On est en droit de se demander, en revanche, comment un gouvernement,
après avoir solennellement reconnu un fait dans un acte authentique, le nie
par la voix de ses représentants. Il faut rechercher les mobiles de ce
revirement.

On les trouve dans les préoccupations des Puissances au plus fort de
l’expansion colonialiste.

Aux termes du traité du 8 avril 1904, la France s’engage a ne pas entraver
l’action de Angleterre en Egypte, moyennant quoi I’Angleterre s’engagea à
ne pas entraver l’action de la France au Maroc. Un pacte pareil eut lieu entre
l'Allemagne et la France, qui abandonna le Gabon à l’Allemagne pour avoir
les mains libres au Maroc.

Le Maroc s’est élevé à juste titre contre le traité anglo-français du 8 avril
1904 qui avait été tenu secret.

Il est vrai que le droit colonialiste de l’Europe à cette époque n’interdisait
pas les traités secrets. Mais la morale internationale les a toujours condamnés;
et ce sont les préceptes moraux qui ont justement reçu la consécration du droit
positif dans ce cas comme dans tant d’autres.

Le traité du 8 avril 1904 était aussi moralement condamnable parce qu'il
habilitait des Etats tiers à disposer, à l’insu du Maroc, dans le secret des
chancelleries, de la souveraineté marocaine.

Ce traité explique le changement d’attitude de l'Angleterre vis-à-vis du
Maroc dont elle se désintéresse politiquement, réserve faite de Tanger. Car
elle se devait, selon les stipulations du troisième des articles secrets du traité
franco-anglais du 8 avril 1904, de faciliter l'entente que la France envisageait
avec l'Espagne pour l'établissement de zones d'influence au Maroc en
prévision de son partage. La Grande-Bretagne devait lever tout obstacle à la
conclusion de cette entente. Aussi renonça-t-elle à se prévaloir des disposi-

82
91 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

tions du traité anglo-marocain de 1895. Et l’on entendit des responsables
britanniques nier la reconnaissance officielle de la limite du Maroc au cap
Bojador.

L'avis a ainsi fait état des déclarations d’une partie au traité pour lui
attribuer une signification à laquelle le texte ne se prête nullement, faute d’une
base intrinsèque déduite des termes de la convention, signification qui semble
avoir surgi du néant et, pour le moins, d’une pure vision de l'esprit. Et, ce qui
est plus grave, l'interprétation a été faite contra legem. Interprétation qui est
de nature à saper l’assise fondamentale des relations entre Etats, à savoir la
foi due aux traités.

L'Espagne avait d’ailleurs reconnu elle-même cette extension au cap
Bojador de l’autorité chérifienne dans les deux traités déjà mentionnés
d’Alcaçores et de Cintra. Néanmoins, dans le traité franco-espagnol du
3 octobre 1904, également secret, les deux contractants se concèdent mutuel-
lement des zones d'influence au Maroc. Ils devaient en garder le secret car, le
jour même de sa signature, ils publiaient une déclaration dont la teneur,
contraire aux dispositions du traité, était destinée à dissiper les appréhensions
des marocains et qui affirmait la détermination, contraire à leurs intentions
réelles, à garantir l’intégrité du territoire marocain. Ce traité du 3 octobre
1904 encourait, en plus des reproches réitérés contre le traité du 8 avril 1904,
celui qu’entraîne la contrariété, cachée au Maroc, entre le traité du 3 octobre
et la déclaration du même jour.

L’avis a encore écarté sans justification suffisante un texte dans lequel il est
reconnu que le territoire du Maroc englobait Sakiet El Hamra. Il s’agit des
lettres annexées au traité du 4 novembre 1911 entre la France et l’Allemagne.
Dans ces lettres il est dit: |

« L'Allemagne restera étrangère aux accords particuliers que la
France et l'Espagne croiront devoir faire entre elles au sujet du Maroc,
étant convenu que le Maroc comprend toute la partie de l’Afrique du
Nord s'étendant entre l’Algérie, l'Afrique occidentale française et la
colonie espagnole du Rio de Oro. »

C’est en vain que l’Espagne a essayé de prêter à l’expression « Rio de Oro »
le sens de Sahara occidental. Le Rio de Oro s’arrête au sud de Sakiet El

83
92 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Hamra, qui est reconnue par les lettres échangées faire partie du territoire du
Maroc.

Ainsi qu’à propos du traité anglo-marocain de 1895, l’avis fait dire, aux
lettres franco-allemandes, autre chose que ce qu’elles énoncent clairement. Il
leur attribue, par une pure vision de l’esprit, le but de reconnaître simplement
des zones d'influence sur le territoire marocain, alors que ces lettres ne font
pas la moindre allusion à cette pratique mort-née d’un colonialisme expirant.

Aux traités s’ajoutent des actes internationaux non moins probants. Ce
sont deux déclarations de portée internationale émanant l’une de l'Espagne,
l’autre de la France, qui reconnaissent toutes deux l’appartenance de Sakiet
El Hamra au Maroc.

Dès 1454, en effet, au temps où le Portugal était en compétition avec
l'Espagne, celle-ci affirma que la limite du Royaume du Maroc était située au
cap Blanc, englobant en conséquence Sakiet El Hamra.

L’avis n’a pas évoqué cette déclaration. L’eût-il énoncée, qu’il l’aurait
probablement attribuée au désir de l'Espagne de détourner les vues du
Portugal de ce territoire. Elle n’en est pas moins déterminante.

Ce point de vue était partagé par le Gouvernement français: en effet, dans
les Instructions nautiques publiées en 1849, ce dernier intitulait un para-
graphe ainsi: « Sur les côtes occidentales d’Afrique, depuis le cap Spartel
jusqu’au cap Bojador (côtes du Maroc). » La référence aux côtes du Maroc
est significative.

LES MANIFESTATIONS DE L’AUTORITÉ MAROCAINE, SUR LE PLAN
INTERNE, AVEC LE SAHARA OCCIDENTAL

Après avoir traité de l’activité diplomatique appuyant l'existence de liens
juridiques entre le Maroc et le Sahara occidental (Sakiet El Hamra), je passe
à l’étude des manifestations de ces liens par l’exercice des pouvoirs législatif,
exécutif et spirituel.

Activité législative
Les sultans légiféraient pour Sakiet El Hamra comme pour le territoire

national au nord du Draa. Cette législation se manifestait par des dahirs
sultaniens.

84
93 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Elle s’étendait à l’activité économique par le contrôle du commerce et de la
production et, en particulier, relativement à la pêche, dont le monopole était
généralement réservé aux nationaux, sauf concession spéciale à des étrangers;
elle s’étendait aussi à l’administration des ports, pour les ouvrir ou les fermer
aux trafiquants étrangers, selon les impératifs de la politique nationale.

Le pouvoir législatif du Sultan portait aussi sur les matières premières et
fiscales par la détermination, l’imposition et la perception des taxes et
revenus.

Ainsi l’historien espagnol Huici rapporte dans son Histoire politique de
l’Empire almohade (p. 193) que le sultan Abdelmoumen soumit à l’impôt le
Sous el Aksa, ou extrême Sous, qui chevauche sur la vallée Sakiet El Hamra.

Le pouvoir exécutif

Les sultans l’exerçaient, comme en matière législative, par des dahirs. Ils
nommaient ainsi et révoquaient les caïds à qui ils confiaient des responsabi-
lités gouvernementales dans une région, sur un littoral, ou sur un groupe de
tribus. Les caïds sont, selon le sens étymologique du terme, des commandants
militaires cumulant des fonctions administratives.

Le choix du souverain pouvait se porter sur une personnalité en raison de
son influence locale ou de ses attaches familiales ou tribales. Ce n’est pas à
dire que le titre de caïd était plutôt honorifique comme il a été prétendu. C’est
une pratique constante dans biens des pays que de choisir, en l’absence d’un
pouvoir centralisé, des gouvernants ayant les aptitudes et les moyens qui les
mettent à même de s’imposer et d’accomplir leur mission.

Ce sont les dahirs du XIX° siècle qui nous intéressent en premier lieu.

Parmi ces dahirs présentés par le Maroc, cing visent des régions du Sahara
occidental. Ce sont les dahirs n° 4, 5 et 8 qui nomment des caïds ayant
autorité sur les tribus des Tidrarine ou ouled Tidrarine du Sahara, dont les
parcours de nomadisation s’étendent à tout le Sahara occidental, d’après les
cartes mauritaniennes n° 2 et 3, et dépassent le cap Bojador; le dahir n° 4
précité nomme également le caïd ayant autorité sur les Tekna du Sahara, dont
le parcours de nomadisation s’étend à la partie nord du Sahara, ou Sakiet El
Hamra, d’après la carte n° 3.

Puis c’est une série de caïds, à Sakiet El Hamra, qui ont été mentionnés à
l’occasion des faits qui leur sont attribués dans l’histoire du Sahara occi-
dental, soit qu’ils aient été en poste à Sakiet El Hamra même, soit qu'ils l’aient
gouvernée à partir du poste qu’ils occupaient à l’intérieur. Et cela tout au long

85
94 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

des VIII, XIe, XIIe et XIVE siècles, tel que rapporté par les historiens Vernet,
Domenech, Huici, Seco de Lucena, dont il sera question aux pages suivantes.

Les historiens

Cinq historiens, un Français, Vernet, et quatre Espagnols, Domenech
Lafuente, Seco de Lucena, Huici et Romeu, qui inspirent une grande
confiance quant aux faits qu’ils rapportent à l’appui de la cause marocaine,
notamment en raison de leur nationalité, relatent des événements qui remon-
tent, avec Vernet, au VII: siècle, concernant le Sahara occidental et ses liens
juridiques avec le Maroc. Certains d’entre eux ont déjà été mis à contribution,
et tous le seront selon les sujets traités.

Il sera également fait mention d’un géographe de célébrité mondiale, El
Idrissi.

Vernet relate à la page 36 de son ouvrage Islamisation qu’aprés la conquête
arabe du Maroc par Okba, en 681, Moussa ben Nosair (un chef libanais
converti à l’Islam et qui fut le compagnon de Tarek ben Ziad au passage du
détroit et à la conquête de l’Espagne) envoya son fils Merouane à l’extrême
Sous. Et l’on sait que l’extrême Sous, ou Sous el Aksa, se situe dans le
périmètre de Sakiet El Hamra.

Vernet rapporte aussi les faits suivants: en 740, le gouverneur (ou caïd)
marocain du nom d’Ismaïl ben Obeidetallah est nommé à Sakiet El Hamra
(p. 48).

En 745, le petit neveu d’Okba arrive jusqu’à Ighli et creuse les premiers
puits du Sahara (p. 53), marquant par là manifestement l’occupation de ce
territoire.

Du VIII au XIe siècle, cette occupation a été renforcée par la construction
de routes 4 travers le Sahara (p. 138).

En 757, la ville de Sijilmassa a eté fondée et son gouverneur a étendu son
autorité sur le Sahara (ibid.).

En 761, le Sahara avait un gouverneur (ou caid) marocain, du nom de
Mohamed Sonjai, qui mena une campagne au Soudan (p. 55).

Depuis lors, poursuit Vernet, la dynastie des Idrissides n’a pas cessé de
gouverner le Sahara jusqu’à l’avènement de la dynastie suivante.

L’historien espagnol Domenech Lafuente, non moins illustre que Vernet,
confirme dans son livre Quelque chose sur le Rio de Oro les événements
rapportés par ce dernier et en continue la relation.

86
95 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Il mentionne que le sultan Abdallah ben Yassine a administré le Sud
jusqu’à sa mort en 1040 (p. 19).

L’historien espagnol Huici poursuit l’énumération des faits attestant
l'autorité marocaine sur le Sahara occidental.

C’est d’abord l'information figurant dans son Histoire politique de l’Empire
almohade selon laquelle la capitale du Sous gouvernait tout le Sud (p. 65); il
mentionne ensuite que des soldats du désert ont répondu à l’appel du sultan
Abdelmoumen pour assiéger la ville d’Iglis (p. 68).

Un autre historien espagnol, Seco de Lucena, dans son ouvrage Le Maroc
au début du XIV¢ siècle (p. 94), raconte que le sultan Habib ben Othman, qui
a régné de 1331 à 1351, a fait de Sigilmassa la capitale du territoire du Sahara.

On ne peut terminer cette énumération des faits rapportés par les historiens
attestant sans conteste l’extension de l’autorité marocaine à Sakiet El Hamra
jusqu’au cap Bojador, sans mentionner l’appui décisif que leur donne le
géographe El Idrissi.

El Idrissi, continuant la lignée de Marinos de Tyr, le fondateur de la
géographie mathématique basée sur le calcul des longitudes et des latitudes,
précurseur du grand Ptolémée, a été le géographe le plus illustre dans le
monde arabe et l’Europe du Moyen Age. Sa science était le sujet de la plus
grande considération des rois normands de Sicile, dans le royaume desquels il
écrivit, en 1154, un grand ouvrage décrivant la géographie de l’Afrique du
Nord, le Nouzhat al Mouchtak. Partant de considérations rigoureuses, il situe
le Sahara occidental à l’intérieur des confins du Maroc.

Les routes

L'Espagne a prétendu, pour démontrer que le Sahara occidental se
distinguait du Maroc et n’avait pas de liens avec lui, que cette Puissance n’y a
laissé aucune construction de type architectural marocain. C’est oublier que
l'architecture typique marocaine est propre aux cités et n’a nulle part laissé de
vestiges dans le désert.

En revanche, le Maroc a construit au Sahara occidental des routes le
traversant de part en part, du nord au sud. Deux routes principales ont été
notamment mentionnées: la route de Lemtouna et celle de Jouder. Préten-
drait-on qu’elles ont été construites par les tribus bédouines? A propos de la
route Lemtouna, il n’y a nul besoin de citer les historiens qui en parlent car
depuis sa construction, il y a neuf cents ans, elle est encore praticable. En 1678
le sultan Moulay Rachid emprunta cette route dans deux de ses expéditions
au-delà du Sahara occidental (Domenech, op. cit., p. 30).

La route Jouder a été construite plus tard, au temps du sultan Ahmed el
Mansour, à l’occasion de son expédition au Soudan.

87
96 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

On peut conclure en définitive de ce qui précède que les trois dynasties des
Idrissides, des Almoravides et des Almohades ont étendu sans discontinuité
leur autorité sur au moins le nord du Sahara, à Sakiet El Hamra.

*

Les expéditions militaires

L’autorité des sultans sur le Sahara occidental, reconnue par la com-
munauté internationale des temps passés, ne pouvait manquer de se manifes-
ter par une présence de forces armées.

Les expéditions des sultans étaient de deux sortes: les unes avaient pour
objectif le contrôle du Sahara occidental, et plus précisément de la Sakiet El
Hamra. Les expéditions de 1882 et de 1886 en sont des exemples. Les autres
empruntaient le Sahara occidental pour se rendre dans les pays du sud,
jusqu’au fleuve Niger et Tombouctou.

Dans son ouvrage Avec les rois Alaouites (p. 35), Odette de Puigaudeau
constate que «les interventions chérifiennes perdirent leur caractére de
conquéte pour ne conserver que celui de tournées d’inspection et de pres-
tige ».

C’est le moment considéré par l’avis comme étant celui de la colonisation
espagnole.

Les documents du temps démontrent qu'il y a accord entre l’histoire et les
rapports des diplomates. Ainsi le consul de France 4 Mogador, dans son
rapport du 7 juin 1886 au ministre de France 4 Tanger, écrit:

« Lexpédition du Sultan Mouley Hassan dans le Sous peut être
considérée comme entiérement terminée. Ce n’a été qu’une marche
triomphale. Toutes les tribus se sont soumises et lui ont juré fidélité. II
n’est pas jusqu’aux nomades du Sahara qui n’aient tenu à lui apporter
des méharis et lui offrir leur concours pour la guerre sainte. » (Docu-
ments présentés par le Royaume du Maroc, ann. 115.)

Il faut souligner, à propos de ce rapport, les passages relatifs aux serments
de fidélité des tribus et le concours que les tribus du Sahara ont proposé au
Sultan en vue de la guerre sainte. J’y reviendrai à propos de la solidarité
religieuse entre Sahraoui et Marocains.

A souligner également que, si les forces du Sultan en 1882 et 1886 n’ont pas
été jusqu’en plein Sahara, c’est parce que Sakiet El Hamra, seule, relevait du
Maroc et qu’il s’agissait, comme il a été rappelé, de tournées d’inspection et de
prestige. -

* *

Les autres expéditions empruntaient le territoire saharien comme lieu de
passage vers le Soudan (ou Mali), Tombouctou et le Niger.

88
97 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Ces expéditions passaient par le Sahara occidental sans encombre, les
armées qui les entreprenaient étant chez elles. Parfois des éléments sahariens
se joignaient aux forces marocaines et, de toute façon, celles-ci trouvaient
auprès des Sahariens toute l’aide dont elles avaient besoin en cours de route.

Des Sahariens se joignaient même aux troupes du Sultan pour combattre
avec elles. C’est ainsi que le sultan Abdelmoumen s’est fait aider, au siège
d’Iglis, de troupes originaires du sud de l’Atlas et du désert (Huici, p. 68).

*

C’est dans les écrits des historiens dignes de confiance qu’il faut chercher
les renseignements au sujet de ces expéditions.

On lit dans Vernet qu’en 707 Moussa ben Nosair, ce Libanais converti 4
l'Islam, le compagnon de Tarek ben Ziad au passage historique du détroit de
Gibraltar qui porte le nom de ce dernier, ainsi que dans la conquéte de
l'Espagne, envoya son fils Merouane 4 l’extréme Sous ou Sakiet El Hamra
(op. cit., p. 36).

En 721, toujours d’aprés Vernet, un neveu d’Okba, le conquérant du
Maroc, poussa jusqu’au Soudan (p. 71).

Il ajoute que le gourverneur (ou caid) marocain du Sahara, Mohamed
Sonjai, ainsi que le caid Moussa ben Ali el Afia, y sont allés, le premier en 701,
le second en 1032, en passant par le Sahara (op. cit., p. 55 et 216 à 218).

Domenech Lafuente raconte à son tour qu’en 1584 et 1589 Ahmed el
Mansour el Assadi entreprit deux expéditions au Soudan (op. cit., p. 28 et 30).

En 1618, Moulay Zidane envoya une expédition à travers le Sahara
atteignant Tombouctou.

En 1665, Moulay Rachid, de la dynastie alaouite régnante, dirigea une
expédition vers le Soudan (op. cit., p. 33).

En 1678, il dirigea deux expéditions par la route Lemtouna vers le sud
(ibid.).

Entre 1734 et 1736, Moulay Abdallah organisa une expédition vers le
Soudan (ibid.).

En 1730, Moulay Abdallah dirigea une premiére expédition vers le Séné-
gal, qui passa par Massa, Wady Noun et Sakiet El Hamra, et une seconde
entre 1734 et 1736, au Soudan (ibid.).

Entre 1802 et 1809, Moulay Slimane dépécha deux expéditions vers le sud
(ibid.).

Les Sahraoui, au surplus, sollicitaient eux-mêmes l’assistance des sultans
pour repousser les attaques des forces étrangéres, nommément celles de
l'Espagne et de la France.

89
98 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Dans son ouvrage précité, page 33, Domenech écrit que les Maures se
considéraient à tel point liés au sultan du Maroc que, lorsque les troupes
françaises arrivèrent aux limites de la Mauritanie et du Hodh, les troupes
menacées demandèrent secours et assistance à Moulay Abdel Aziz, le roi du
Maroc, qui a revendiqué ces régions comme relevant de sa souveraineté. Le
Sultan qui lui succéda a envoyé son propre oncle Moulay Idriss avec des
armes et des munitions pour soutenir la guerre sainte contre les Français qu’il
a assiégés à Tidjikja.

Les liens religieux

Le sentiment religieux n’exclut pas la solidarité ethnique ou nationale entre
Sahraoui et Marocains. Il la consolide plutôt.

Ce lien a été négligé par l’avis. Pourtant il n’est pas douteux que le lien
religieux est un des éléments constitutifs des liens juridiques et de la nationa-
lité, s’ajoutant aux liens ethniques, sociaux, culturels, économiques et aux
aspirations nationales, pour les cimenter. Et cela d’autant plus que le Sultan
cumulait les pouvoirs temporel et spirituel, nommant les cadis qui appliquent
le droit musulman. Les exemples modernes attestant la force des liens
religieux abondent: l'Irlande, le Pakistan, le Bangladesh, les Etats dont les
constitutions déterminent la religion du chef de l’État ou instituent une
religion d’Etat. ;

Le lien religieux est donc un élément constitutif du lien juridique.

Nonobstant les allégations espagnoles, la documentation déja signalée
démontre que le lien religieux entre Sahraoui et Marocains s’exprimait jusque
par le recours à la guerre sainte. Et cela quoique la guerre sainte illustrée par
l'esprit de croisade puis par la grande épopée de Saladin, l’un et l’autre ayant
en vue les lieux saints de la chrétienté ou de l’Islam, ait perdu beaucoup de son
ardeur et de son efficacité. Témoin l’attitude des Puissances tant chrétiennes
que musulmanes restées sourdes à l’appel pour la délivrance des lieux saints
de Jérusalem.

L'esprit de la guerre sainte s’est néanmoins mieux conservé au Maroc et au
Sahara occidental, face aux Puissances colonialistes chrétiennes. Je renvoie à
l'historien Domenech (supra, p. 94 et suiv.) et au rapport du consul de France
à Mogador (supra, p. 96).

Pour attester l’existence du lien religieux entre les Sahraoui et les Maro-
cains, il faut citer en particulier Paul Cambon, l’ambassadeur de France à
Madrid, qui rapporte les propos suivants à son ministre des affaires étran-
gères:

« Il a toujours été reconnu que la souveraineté territoriale du Sultan
s'étend aussi loin que sa suzeraineté religieuse et, comme il est hors de
doute que les populations du cap Juby lui sont soumises au point de

90
99 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

vue religieux, nous pourrions considérer sa souveraineté comme indis-
cutable.» (Documents diplomatiques français, 1871-1914, 1r° série,
tome VIII.)

Rappelons enfin que l’islamisation des Etats de l’Afrique occidentale (le
Mali, le Ghana, le Nigéria, le Sénégal, etc.) a été la continuation de cette
conquête arabe dont le point de départ ou le passage était généralement la
province détachée par la colonisation. sous la dénomination de Sahara
espagnol. Les Royaumes du Mali et du Ghana en ont été consolidés et ont
subsisté forts et prospéres jusqu’à la conquête européenne, laquelle en a
sapé les fondements par le partage de l'Afrique et sa colonisation et par la
traite massive vers les deux Amériques, dont l’ampleur n’eut pas de précé-
dent depuis l’Antiquité gréco-romaine et dont les vestiges subsistent dans
l'apartheid en Afrique du Sud et dans la ségrégation et la discrimination
raciale là et ailleurs.

L’avis traite du droit à l’autodétermination dans ses paragraphes 54 à 59.

Ce dernier paragraphe se termine par l’énumération de certaines hypo-
thèses où la consultation, par application du principe d’autodétermination,
n’a pas été exigée par l’Assemblée générale. Ces hypothèses sont très nom-
breuses.

Il est certes assez général puisqu'il prévoit in fine «la conviction qu’une
consultation eût été sans nécessité aucune, en raison de circonstances spé-
ciales ».

Néanmoins, il me semble qu’il y a une hypothèse qui mérite d’être
mentionnée spécifiquement: c’est la lutte légitime en vue de la libération de la
domination étrangère.

L'Assemblée générale a affirmé la légitimité de cette lutte dans au moins
quatre résolutions, qui sont les résolutions 2372 (XX11), 2403 (XXIII), 2498 et
2517 (XXIV), dont l’ensemble constitue déjà une coutume. Et le Conseil de
sécurité dans sa résolution 269 (1969) l’a affirmée à son tour.

Cette reconnaissance par les Nations Unies de la légitimité de cette lutte
rentre dans le cadre de l’évolution du droit affirmée par la Cour dans son avis
consultatif sur la Namibie(C.I.J. Recueil 1971, p.31). Et la Cour précise que:
« dans ce domaine, comme dans les autres, le corpus juris gentium s’est
beaucoup enrichi et, pour pouvoir s’acquitter fidèlement de ses fonctions, la
Cour ne peut l’ignorer » (ibid.).

J'ai soutenu ce point de vue à l’occasion de l’avis consultatif sur la Namibie
en 1971. Je n’ai pas été suivi. Je reviens à la charge et j'aurais souhaité que la

91
100 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

dernière phrase du paragraphe 59 soit complétée dans les termes suivants: « et
‘notamment la lutte légitime pour la libération de la domination étrangère ».

*

Rien ne saurait manifester davantage la volonté d’émancipation que la
lutte entreprise en commun avec les risques et les immenses sacrifices qu’elle
comporte. Cette lutte est plus décisive que le référendum, étant absolument
sincère et authentique. Et nombreux sont les peuples qui y ont eu recours pour
faire triompher leur droit. Et, faut-il le répéter, c’est cette lutte millénaire qui
a fondé le droit des peuples à disposer de leur sort et que les légistes, les
hommes d’Etat, les constitutions et les déclarations, la Charte des Nations
Unies n’ont fait que reconnaitre et proclamer solonnellement.

*

En tête de ligne viennent l’Algérie et le Maroc.

L’Algérie qui, après avoir héroiquement résisté à la conquête, a été annexée
purement et simplement; l’Algérie qui a sacrifié un million de ses enfants pour
reconquérir sa liberté.

Quant au Maroc, il a combattu pendant des siècles pour maintenir son
indépendance et l'intégrité de son territoire face à une coalition des puissants
du jour. Et quand l’Etat a dû céder à des forces supérieures, le peuple, selon le
terme heureux du professeur Dupuy, a pris la relève de l’Etat, poursuivant le
combat sur tous les fronts jusqu'à la victoire finale qui manifesta, mieux que
tout référendum, la volonté irrésistible de la nation.

En remontant l’histoire, on peut mentionner la libération sans référendum,
par une lutte légitime, de nombreux pays.

La lutte se poursuit encore inlassablement pour ia libération des peuples de
la Namibie et la Palestine arabe.

Parmi les motifs sur lesquels l'Espagne se base pour convaincre la Cour
qu’elle doit refuser de répondre à la demande d’avis de l’Assemblée générale,
elle mentionne le fait que l’Assemblée a déjà décidé qu’il soit procédé à un
référendum, et qu’elle ne peut revenir sur cette décision qui la lie; Pavis
n'aurait, dans ces circonstances, qu’une portée académique.

Cet argument a été à bon droit rejeté par la Cour.
Mais pourquoi l'Espagne s’est-elle tellement attachée au référendum ?

92
101 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

On en peut trouver l'explication dans le mémorandum du ministre des
affaires étrangères d’Espagne à l’ambassadeur du Maroc à Madrid en date du
5 avril 1957, qui détermine les modalités devant être adoptées pour que
l'Espagne évacue le territoire et que le mémorandum énonce dans les termes
suivants:

«4. La reconnaissance en faveur de l'Espagne, en considération de
l’œuvre qu’elle a réalisée, et sous une forme à convenir, de privilèges
spéciaux, ainsi que la concession d’un droit préférentiel en relation à
d’autres pays, en ce qui concerne le développement économique et
l'exploitation en commun dudit territoire.» (Audience du 1° juillet
1975.)

On peut revoir ci-haut les mentions que j'ai faites de certaines des luttes que
les Sahraoui ont entreprises en commun avec les Marocains pour repousser
les troupes espagnoles et françaises (supra, p.97). Cette lutte commune
démontre leur détermination à réintégrer la mère patrie (ibid.).

L’allégeance au Sultan et le dispositif

Tout en ayant convenu avec la Cour que le Sahara occidental a des liens
juridiques avec le Royaume du Maroc et l’ensemble mauritanien, je conteste
que ces liens ne constituaient pour le Maroc rien de plus qu’une allégeance
entre le sultan du Maroc et certaines des tribus nomades vivant sur le
territoire du Sahara occidental.

L’allégeance au Sultan n’est qu’un des éléments des liens juridiques.

Ces liens étaient de caractère étatique ou politique comme la Cour l’a dit.

En examinant de près le texte du paragraphe 162 auquel renvoie le
dispositif, on constate au surplus ce qui suit:

1. Ce texte ignore totalement la notion de territoire en disant que le Maroc
avait des liens juridiques avec certaines populations.

Ces populations ne vivaient pas entre ciel et terre.

Le territoire de Sakiet El Hamra qu’elles ont toujours habité et parcouru en
tous sens, exploitant ses ressources agricoles (palmeraies, pâturages, cultures
saisonnières, points d’eau, etc.) et ses ressources économiques (voies de
communication, transit commercial), ce territoire n’est-il pas le leur?

L'Espagne s’est bien basée sur des accords avec des cheiks pour étendre son
protectorat sur le territoire qu’ils habitent.

2. D'autre part, il faut se reporter à la question posée par l’Assemblée
générale pour lui donner la réponse adéquate, or la question IT est ainsi
libellée: « Quels étaient les liens juridiques de ce territoire avec le Royaume du
Maroc et l’ensemble mauritanien ? »

93
102 SAHARA OCCIDENTAL (OP. IND. AMMOUN)

Les liens que l’Assemblée générale demande de déterminer sont les liens
juridiques du territoire, lequel (dans l’intention manifeste de l’Assemblée
générale) inclut la population, et non pas uniquement les liens avec cette
population.

3. La réponse telle qu’elle est libellée dans le dispositif, avec le renvoi aux
motifs tels qu’ils s’énoncent, comporte une contradiction interne.

Car il y est fait mention du territoire du Sahara, mais tout de suite on
explique par ledit renvoi que c’est des tribus qu’il s’agit.

En somme, les développements que j'ai exposés tout au long de mon
opinion établissent qu'il existe des liens juridiques de catactère politique entre
le territoire du Sahara occidental et le Royaume du Maroc. Je souligne: le
territoire avec la population qui s’y trouve.

De toute façon, l’allégeance au Sultan équivalait à l’allégeance à l'Etat,
comme il a été précédemment exposé.

En ce qui concerne l’ensemble mauritanien, les liens ethniques, sociaux,
culturels, économiques, religieux que l’avis a relevés constituent les éléments
des liens politiques entre le Sahara occidental et l’ensemble mauritanien.

(Signé) Fouad AMMOUN.

94
